Mr. Justice McSurely delivered the opinion of the court. As in case No. 16,802, decided at this term of court, ante, p. 51 the judgment in this cause must be affirmed for the reason that plaintiff in error has the abstract of record printed with a smaller type than the type required by Rule 19, Appellate Court, First District. Therefore, for want of a sufficient abstract of record, the judgment is affirmed. In addition, we may say that from an examination of the record herein, we are of the opinion that even if plaintiff in error had complied with the above rule, the judgment should nevertheless be affirmed. Affirmed.